DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0052371 A1).
With respect to claim 1, Kim teaches a square secondary battery including:
an electrode body (Figure 2, 10) that includes a positive electrode plate (12) and a negative electrode plate (11),

an outer package (15) that includes an opening and that houses the electrode body (10),
a sealing plate (20) that seals the opening,
a positive electrode tab (12a) provided in the positive electrode plate (12),
a negative electrode tab (11a) provided in the negative electrode plate (11),
a positive electrode external terminal (22) that is electrically connected to the positive electrode tab (12a) and that is attached to the sealing plate (20),
a negative electrode external terminal (21) that is electrically connected to the negative electrode tab (11a) and that is attached to the sealing plate (20),
a positive electrode collector member (32) that electrically connects the positive electrode tab (12a) and the positive electrode external terminal (22) to each other,
a negative electrode collector member (31) that electrically connects the negative electrode tab (11a) and the negative electrode external terminal (21) to each other,
an insulating member that is disposed between the sealing plate (20) and the electrode body (10), a gas discharging valve (24) that is provided in the sealing plate (20), wherein the insulating member includes: a first region (42) which is located between the sealing plate (20) and a collector member selected from the positive electrode collector member (32) (para. [0057]) and the negative electrode collector member, and a second region (7) which is located between the gas discharging valve (24) and the electrode body (10), wherein the second region (7) overlaps the gas discharging valve (24) (as illustrated).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guen et al. (US 2016/0336574 A1).
With respect to claim 1, Guen teaches a square secondary battery including:
an electrode body (Figure 2, 120) that includes a positive electrode plate and a negative electrode plate (para. [0006]),
an outer package (110) that includes an opening and that houses the electrode body (120),
a sealing plate (130) that seals the opening,
a positive electrode tab (121) provided in the positive electrode plate (para. [0006]),
a negative electrode tab (122) provided in the negative electrode plate (para. [0006]),
a positive electrode external terminal (140) that is electrically connected to the positive electrode tab (121) and that is attached to the sealing plate (130),
a negative electrode external terminal (145) that is electrically connected to the negative electrode tab (122) and that is attached to the sealing plate (130),
a positive electrode collector member (170) that electrically connects the positive electrode tab (121) and the positive electrode external terminal (140) to each other (para. [0006], [0031]-[0032]),
a negative electrode collector member (171) that electrically connects the negative electrode tab (122) and the negative electrode external terminal (145) to each other,
an insulating member that is disposed between the sealing plate (130) and the electrode body (120), a gas discharging valve (131) that is provided in the sealing plate (130), wherein the insulating member includes: a first region (153) which is located between the sealing plate (130) and a collector member selected from the positive electrode collector member (170) (para. [0049]-[0052]) and the negative electrode collector member, and a second region (164) (para. [0054]) which is located between the gas discharging valve (131) and the electrode body (120), wherein the second region (160) overlaps the gas discharging valve (131) (as illustrated).
With respect to claim 2, Guen teaches wherein the electrode body (120) includes:
a first electrode body element (120) which has a positive electrode plate and a negative electrode plate, and
a second electrode body element (120) which has a positive electrode plate and a negative electrode plate (para. [0006]), the collector member (170) includes:
a first connecting portion/(top surface) which electrically connects to a first electrode tab (121) (para. [0032], [0042]) which is provided in a corresponding one of the positive electrode plate (para. [0006]) and the negative electrode plate of the first electrode body element (120), and a second connecting portion/(top surface of collector member (171)) which electrically connects to a second electrode tab (122) which is provided in a corresponding one of the positive electrode plate (para. [0006]) (para. [0032], [0042]) and the negative electrode plate of the second electrode body element (the other (120)),
the sealing plate (130) has a longitudinal direction and a short direction perpendicular to the longitudinal direction (as illustrated in Figure 2), and the second region (164) (para. [0054]) is located between the first connecting portion (170) and the second connecting portion (171) in the short direction of the sealing plate (130) (as illustrated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						11/19/2022Primary Examiner, Art Unit 1725